Cope, J.
delivered the following opinion:
The defendant was convicted of the crime of arson, charged to have been committed within the county of El Dorado. On the trial of the case, evidence of general reputation was admitted to show that the locus delicti was in that county. The admission of this evidence is assigned as error, and if the defendant could have been prejudiced by it, we should be disposed to regard the objection as fatal. But the fact was established by other evidence, and the defendant cannot avail himself of the error as a ground of reversal.
Judgment affirmed.
Field, C. J. and Baldwin, J. J.—We concur in the judgment.